              Case 1:20-cv-07138-RA Document 16
                                             15 Filed 10/15/20
                                                      10/14/20 Page 1 of 1




October 14, 2020                                                                       Adam H. Schuman
                                                                               ASchuman@perkinscoie.com
                                                                                      D. +1.212.261.6919


VIA ECF

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:      Angeles v. Reckitt Benckiser LLC, et al., Case No. 1:20-cv-7138 (RA)(BCM)

Dear Judge Abrams:

We represent Defendants Reckitt Benckiser LLC and RB Health (US) LLC (“Defendants”) in
the above-captioned case, and respectfully submit this letter, pursuant to Your Honor’s
Individual Practice 1(D), to request an adjournment of (i) the initial status conference currently
scheduled for October 23, 2020, at 1:30 p.m. and (ii) the November 9, 2020 deadline for
Defendants to answer or otherwise respond to the Complaint.

In accordance with the proposed Revised Scheduling Order filed with the present letter motion,
Defendants respectfully request that the Court adjourn: (i) the initial status conference to
December 4, 2020 or as soon thereafter as the Court’s calendar permits; (ii) the deadline for the
Parties to submit a proposed Civil Case Management Plan and Scheduling Order and letter to the
Court, pursuant to Your Honor’s Individual Practice 2(B), to the later of November 27, 2020 or
one week before the initial status conference; and (iii) the deadline for Defendants to answer or
otherwise respond to the Complaint to December 15, 2020.

Counsel for Plaintiff Maritza Angeles consents to the present request, which constitutes the first
request for an adjournment or extension of time in the above-captioned matter.

We thank Your Honor for your attention to this matter.

Respectfully submitted,                             Application granted. The initial conference is
                                                    hereby adjourned from October 23, 2020 to
/s/Adam H. Schuman ______________
Adam H. Schuman                                     December 18, 2020 at 3:00 pm. The parties shall
                                                    file their joint letter and proposed case management
cc: All parties via ECF                             plan no later than December 11, 2020. Defendants
                                                    shall respond to the Complaint no later than
                                                    December 15, 2020.

                                                                                            SO ORDERED.
149842785.1

                                                                               ______________________
                                                                                    Hon. Ronnie Abrams
                                                                                       October 15, 2020
